Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 114-125 are pending.

Election/Restrictions
Applicants’ election without traverse of the species of SEQ ID NO: 14 and 153, in the reply filed on May 2, 2022 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 114-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 114, 118, and 122-124, and claims 115-117, 119-121 and 125 dependent thereon, are indefinite and confusing in the recitation of “method for creating hybrid seed heterozygous for a nuclear gene or construct conferring dominant male sterility”, given that it is unclear if this is drawn to “a method for creating hybrid seed heterozygous for a nuclear gene or a method for creating a construct conferring dominant male sterility”, OR is the claim drawn to “a method for creating hybrid seed heterozygous for a nuclear gene conferring dominant male sterility or a method for creating a hybrid seed heterozygous for a construct conferring dominant male sterility.” If the latter is intended, then it is suggested that the claim be amended to recite more clearly the two alternatives, and to further clarify the claim by specifying that the “construct” is “a gene construct“, or that the hybrid seed comprises “a construct comprising a gene that confers dominant male sterility”.
Claim 114, and claims 115-125 dependent thereon, are indefinite in stating at part b) that the second inbred plant “further comprises a second construct”, given that this implies that the second inbred also has the first construct. However, it doesn’t make sense that the second inbred would have both constructs.
Claim 114, and claims 115-125 dependent thereon, are indefinite in reciting at part b) that the second construct suppresses the expression of either the Ms44 mutant polynucleotide encoding the polypeptide comprising the non-functional secretory signal or the expression of the polypeptide comprising the non-functional secretory signal.  It is unclear what difference is intended by suppressing the expression of the polynucleotide or suppression of expression of the polypeptide.  Typically, expression of a gene refers to transcription of the gene and not the polypeptide.  Do you mean suppression of the production or translation or activity of the polypeptide? 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 120 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 120 requires that an element that disrupts pollen function in the method of claim 114.  However, claim 114 does not require an element that disrupts pollen function.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 114-125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method for creating hybrid seed heterozygous for a nuclear gene or construct conferring dominant male sterility, and stating that male-sterile inbred plants have the male-sterile phenotype conferred by a nuclear gene or a first construct comprising an Ms44 mutant polynucleotide encoding a non-functional secretory signal peptide, and then pollinating the male-sterile inbred plants with a second inbred plant, which is male-fertile, and the second inbred plant further comprises a second construct comprising an element that suppresses the expression of the Ms44 mutant polynucleotide or the expression of the polypeptide comprising the non-functional secretory signal.  The claims are drawn to a method that encompasses any mutant of a gene referred to as Ms44 of any sequence and from any plant species, wherein this gene has a nonfunctional secretory signal peptide.  The claims also require a second inbred comprising an element that suppresses the expression of said Ms44 mutant polynucleotide or polypeptide.  The claims require a mutant of a gene referred to as Ms44 and an element that suppresses the expression of said mutant gene in a method to produce a hybrid seed that is heterozygous for a dominant male sterility gene.   However, the specification only discloses the mutant maize Ms44 sequences of SEQ ID NO: 13 encoding SEQ ID NO: 14, and SEQ ID NO: 153, which have a mutation at position 42 to produce an Ms44 dominant allele.  And while the specification discloses ways of producing an element for suppressing a gene, this requires knowing the structure of the target gene.  In the present case only two mutants having specific sequences have been disclosed to confer the claimed functional activity, while the claims are drawn to a genus of a multitude of possible sequences.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 

Conclusion
	No claims are allowed.
	The claims are free of the prior art for the reasons set forth in the parent applications.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662